Citation Nr: 0801763	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-32 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for death and indemnity compensation (DIC) based on 
38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to June 
1971.  He died in June 1998.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Board notes that the appellant filed a second claim for 
DIC, based on 38 U.S.C.A. § 1310 in October 2006, and that 
this claim was denied in a June 2007 rating decision.  While 
the July 2007 Supplemental Statement of the Case included a 
discussion of that claim, a notice of disagreement, nor a 
substantive appeal, was received regarding it.  Thus, the 
only issue certified on appeal to the Board is that which has 
been outlined above.


FINDINGS OF FACT

1.  By an August 1998 rating decision, the RO denied a claim 
for DIC based on 38 U.S.C.A. § 1318.  Although notified of 
the denial that same month, the appellant did not submit a 
timely notice of disagreement, and the decision became final.

2.  Evidence received since the August 1998 decision is not 
material.


CONCLUSIONS OF LAW

1.  The August 1998 decision of the RO denying DIC based on 
38 U.S.C.A. § 1318 is final.  38 U.S.C.A. § 7105 (West 2002). 

2.  The evidence received since the RO's August 1998 decision 
is not material and the claim for DIC based on 38 U.S.C.A. 
§ 1318 is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002). 

Background & Analysis

In an August 1998 decision, the RO denied entitlement to DIC 
under 38 U.S.C.A. § 1318, as the evidence did not show that 
the veteran was rated as totally disabled for a period of 10 
or more years immediately preceding his death.  Although 
notified of the denial that same month, the appellant did not 
submit a timely notice of disagreement, and the decision 
became final.

The appellant filed her application to reopen her claim for 
DIC based on 38 U.S.C.A. § 1318 in October 2004.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under 38 C.F.R. § 3.156(a), "new and material evidence" 
means evidence not previously submitted to agency decision-
makers that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  

Evidence associated with the claims folder since the RO's 
August 1998 decision includes copies of the veteran's private 
treatment records dated in January, March, September, and 
December 1997.  These records do not speak to the veteran's 
disability rating prior to his death.  As such, the 
additional pieces of evidence are not material, and fail to 
address an unestablished fact necessary to substantiate the 
claim.  Consequently, VA has not received new and material 
evidence to reopen the claim, and this appeal is denied.


ORDER

New and material evidence to reopen a claim of entitlement to 
DIC based on 38 U.S.C.A. § 1318 has not been presented, and 
the appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


